11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Willie Howard and Cleo Howard
Appellants
Vs                    No. 11-01-00321-CV B Appeal from Dallas County
Charles Gibson and Shandellea Gibson
Appellees
 
Appellees have filed in this court a motion
to dismiss the appeal for want of prosecution on grounds that appellants have
failed to file their brief.  The motion
is granted.
The clerk=s record was filed on March 29, 2002; and the reporter=s record was filed on May 17, 2002.  Therefore, appellants= brief was originally due to be filed on or
before June 17, 2002.  TEX.R.APP.P.
38.6(a).  As of this date, appellants
have not filed their brief, a motion for extension of time to file their brief,
or a response to appellees= motion to dismiss.
The appeal is dismissed for want of
prosecution.
 
PER CURIAM
 
October 24, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.